Mr. Justice Hatchett delivered the opinion of the court. 2. Sales, § 300*—when seller not in default under contract to install shafting. One who contracts to sell and install shafting in the plant of another is not in default where the time limit in the contract is extended for a valuable consideration, and, after the expiration of the time then limited but before the expiration of the number of days the seller was delayed, due to no fault of its own, the purchaser takes possession of the premises, the contract providing that the seller should not be liable for any “loss, damage or delay” caused by accidents or contingencies beyond its control. 3.. Contbacts, § 300*—when seller of shafting not liadle for damages for time plant is idle. Where a contract for the sale and installation of shafting provides that the shafting shall be procured by the seller from a certain manufacturer and that the contract shall be finished by a certain time, but the time for completion is extended before work is commenced and the seller learns that the manufacturer will be delayed in the furnishing of materials because of a breakdown in his plant before the time is extended and does not notify the purchaser until after the time is extended, he is not liable for damages for the days the plant is idle due to such delay, especially where the purchaser gets notice from the manufacturer within a day or two after the seller receives notice.